Order reversed on the law, with ten dollars costs and' disbursements, and verdict reinstated. The record discloses no adequate reason for setting aside the verdict. All concur, except Sears, P. J., who dissents and votes for affirmance on the ground that on the poll of the jury the answers of the jurors were ambiguous. It would have been better had the trial justice required definite answers, but inasmuch as he did not do so, I am of the opinion that a situation was presented calling for the exercise of sound discretion on the part of the justice presiding and in my opinion this discretion was not abused. (The order set aside the verdict for plaintiff in an automobile negligence action.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Lewis, JJ.